COBB, Judge.
This is an appeal from an order dismissing with prejudice one count of a four-count complaint. The count dismissed was for the enforcement of a mechanic’s lien, with the remaining counts alleging actions for breach of contract, open account and unjust enrichment. The basic facts involved, and the end result sought (payment for services rendered) under all these counts are the same.
Piecemeal appeals are not permitted where claims are interrelated, involve the same essential circumstances and the same parties remain in the suit. S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974); Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974). See also Jones v. Wright, 391 So.2d 313 (Fla. 2d DCA 1980). Accordingly, we sua sponte dismiss this appeal, but note that the issue appellants raise is reviewable upon plenary appeal from the final judgment.
DISMISSED.
UPCHURCH, C.J., and ORFINGER, J., concur.